STATE OF VERMONT 
                              ENVIRONMENTAL COURT 
 
                                               } 
Appeal of Nixon, et al.                        }          Docket No. 21‐2‐05 Vtec 
     (Ackerman motocross track)                } 
                                               } 
                                                

                                          Decision 

       This matter was heard on the merits at the Franklin County Superior Court in St. 

Albans,  Vermont,  before  Environmental  Judge  Thomas  S.  Durkin  on  June  8,  2005.    It 

concerns  an  appeal  by  several  neighbors  of  James  and  Rene  Ackerman  (“the 

Ackermans”).    The  neighbors  contend  that  a  permit  was  necessary  under  the  Fairfax 

Zoning Bylaws (Bylaws) prior to the construction and use of a motocross track on the 

Ackermans’  residential  property  along  Shedd  Road  in  the  Town  of  Fairfax  (“Town”).  

The Ackermans contend that such a permit is not necessary for the construction and use 

of the motocross track on their residential property.  The procedural posture of this case 

is somewhat unique, as is outlined below. 

       James E. Nixon, Cynthia Livingston and Ruth Dennis are the neighbors who filed 

a timely joint appeal in this case.  They represent themselves in this proceeding and are 

hereinafter  collectively  referred  to  as  either  “Neighbors”  or  “Appellants.”    The 

Ackermans  are  represented  by  Gregg  H.  Wilson,  Esq.    The  Town  is  represented  by 

Steven  F.  Stitzel,  Esq.,  who  advised  the  Court  that  the  Town  had  elected  not  to 

participate in the merits hearing and requested that Mr. Stitzel not attend the hearing. 


                                     Procedural Background 

       Sometime in 2004, the Neighbors complained to Skip Taylor, the Fairfax Zoning 

Administrator  (“ZA”),  about  the  construction  and  use  of  a  motocross  track  on  the 

Ackermans’  property.    By  letter  to  the  Ackermans  dated  September  30,  2004,  the  ZA 
gave notice of alleged violations of the Fairfax Zoning Bylaws (“Bylaws”) related to the 

motocross  track.    The  Ackermans  timely  appealed  the  ZA’s  notice  of  violations  to  the 

Fairfax  Development  Review  Board  (“DRB”),  which  rendered  “Findings  of  Fact  and 

Order” on the Ackermans’ appeal on January 13, 2005. 

        This  Court  previously  ruled  that  the  DRB  Findings  and  Order  constituted  a 

“non‐decision,” since the DRB reported in its Findings that it was “unable to come to a 

decision.”  See DRB Decision and Order dated March 31, 2005.  The Neighbors filed a 

timely appeal to this Court on February 1, 2005.1 


                                              Findings of Fact 

        Based upon the evidence presented at the hearing, the Court makes the following 

findings as to the facts material to the ZA’s notice of alleged violation: 

1.      The Ackermans own and reside on an ±11‐acre parcel of land on a private road, 

known as Shedd Road.  They purchased the property in about 1987 and made a number 

of improvements to the property since their purchase.   

2.      The Ackerman property contains a main house, an addition thereto, a barn, rock 

garden  and  several  planting  areas.    The  property  is  located  in  the  Agricultural/Forest 

zoning district. 

3.      At some point in 2004, the Ackermans constructed a motocross track on a portion 

of their residential property.  Their construction consisted of using a backhoe and other 

earth  moving  equipment,  including  a  tractor‐driven  rototiller,  to  construct  banks, 

jumps, bumps and the track path on two to three acres of their property. 

4.      There  was  no  evidence  offered  that  the  Ackermans  sought  a  pre‐construction 

determination from the ZA or other municipal authority as to whether their motocross 
1
  The  question  of  whether  a  non‐decision  constituting  deemed  approval  of  an  appeal  or  application 
pending  before  an  appropriate  municipal  panel  should  be  regarded  as  an  appealable  action  under  24 
V.S.A.  §  4471  has  caused  the  Court  a  small  bit  of  consternation.    But  the  fact  that  the  DRB  here 
documented its non‐decision convinces this Court that the Neighbors’ appeal is proper and timely made, 
thus vesting this Court with jurisdiction. 


                                                    Page 2 of 7
improvements required prior zoning approval.  Mr. Ackerman testified that he did not 

apply for a permit because he believed that the construction and use of the motocross 

track was a lawful use of his residential property that did not require a zoning permit. 

5.     The  Ackermans’  son  is  an  amateur  motocross  racer;  they  constructed  the  track 

for their son to use for his enjoyment and to practice for his races.  Some of their son’s 

friends also use the track.  There are sometimes up to four people using the motocross 

track on the Ackermans’ property. 

6.     The  Nixons own and reside on the property adjacent to the southeast  corner  of 

the Ackerman property.   

7.     It  was  unclear  from  the  evidence  admitted  at  trial  where  Appellant  Dennis’s 

property is located in relation to the Ackerman property. 

8.     Appellant  Livingston  lives nearby, but  not adjacent to,  the  Ackerman  property.  

Mrs. Livingston sometimes provides music lessons at her home for customers or their 

children. 

9.     The  Ackerman  property  in  general,  and  the  motocross  track  in  particular,  are 

visible  from  the  Nixon  home.    There  appears  to  be  little  in  the  way  of  vegetation  or 

landscape buffers between the two properties.  The land on either side of the adjoining 

boundary is fairly level with the area upon which the motocross track was built. 

10.    The testimony at trial did not reveal whether the motocross track is visible from 

the Dennis or Livingston properties. 

11.    When  one  or  more  riders  are  using  the  Ackerman  motocross  track,  noise  and 

dust travel across to the Nixon, Livingston and Dennis properties.  The noise emanating 

from  the  motocross  bikes  sometimes  makes  it  difficult  to  carry  on  a  conversation 

outside of the Nixon, Livingston or Dennis homes. 

12.    ZA  Taylor  testified  as  to  his  personal  observations  of  the  Ackerman  motocross 

track being used while he was visiting the Nixon and Livingston properties.  Mr. Taylor 

also  observed,  and  the  Court  so  finds,  that  it  was  difficult  to  carry  on  a  normal 


                                             Page 3 of 7
conversation  at  the  neighbors’  properties,  especially  when  motocross  bikes  became 

airborne at the jumps and bumps on the track.  The amount of noise traveling onto the 

neighbors’ properties increases considerably when the bikes are airborne. 

13.    Use of motorized vehicles for outdoor recreation is not uncommon in this area.  

Several other families use motocross bikes in the summer, snowmobiles in the winter, 

and ATVs year‐round. 

14.    Mr. Ackerman noted that there were several other families in Fairfax that he was 

aware had constructed motocross tracks on their residential properties.  There was no 

evidence offered as to which zoning districts these properties were located, or whether 

the  other  property  owners  had  obtained  a  zoning  permit  prior  to  constructing  their 

motocross tracks. 


                                               Conclusions 

       It  is  first  important  to  note  what  legal  issues  are  not  before  the  Court  in  this 

appeal.  The Town has not filed an enforcement action against the Ackermans.  We are 

therefore not asked to consider the appropriateness of fines or penalties, if we were to 

find  that  the  ZA’s  original  notice  of  violation  (NOV)  should  stand.    Given  that  the 

Ackermans timely appealed the ZA’s NOV, the question of whether the motocross track 

constitutes a violation of the Bylaws is the sole legal issue properly before this Court. 

       Further,  the  pending  legal  issue  can  be  distilled  down  to  whether  the 

construction  and  use  of  the  Ackermans’  motocross  track  requires  a  permit  under  the 

Fairfax Bylaws.  We therefore turn to the language of the applicable Bylaws provisions. 

       The ZA’s notice speaks to two general violations: first, “the substantial change in 

the  use  of  land  without  a  permit,  and  [second]  for  violation  of  the  performance 

standards  associated  with  the  use  of  land,  specifically  odor,  noise,  dust  and  potential 

damage to an adjoining business.”  Town of Fairfax, Notice of Violation, at 1 (Sept. 30, 

2004).    Bylaws  Articles  1.0  and  2.0  prohibit  a  substantial  change  in  the  use  of  land 


                                             Page 4 of 7
without a permit.  Bylaws Article 4.0 establishes performance standards for uses in all 

Town zoning districts. 

          First,  we  find  that  the  construction  and  use  of  the  Ackerman’s  motocross  track 

constitutes  “a  substantial  change  in  the  use  of  land,”2  thereby  necessitating  a  zoning 

permit  under  Bylaws  Article  2.0,  §  2.2(A).    This  Bylaws  provision  defines  “land 

development” by reference to 24 V.S.A. § 4303, specifically § 4303(10), which includes in 

its definition “any change in the use of . . . land, or extension of use of land.” 

          The  Ackermans  do  not  dispute  the  impacts  their  motocross  track  has  on  their 

neighbors.  Rather, the Ackermans assert that the track is a permitted extension of their 

residential use of their property.  We do not find the Ackermans’ assertions persuasive.  

In  particular,  the  fact  that  two  or  three  other  families  in  Fairfax  also  have  motocross 

tracks  in  their  residential  back  yards  is  not  dispositive  of  the  legal  issues  in  this  case.  

Mr.  Ackerman’s  testimony  at  trial  did  not  establish  whether  those  other  motocross 

tracks are permitted or in the same zoning district.   

          The facts we do find relevant and dispositive to the legal issue here is the size of 

the  track,  the  use  of  significant  earthmoving  equipment  to  construct  it,  and  the  use  of 

the track by the Ackermans’ son and up to three of his fellow racers, both for pleasure 

and practice in their pursuit of amateur racing accomplishment.  All these factors cause 

us  to  conclude  that  the  motocross  track  constitutes  a  change  in  the  use  of  the 

Ackermans’ residential property, and that their change in use is substantial. 

          Any  permitted  use  in  Fairfax  must  conform  to  the  performance  standards  in 

Bylaws § 4.2.  The relevant provisions in § 4.2 prohibit uses that: 

          (2) Emit any level of noise which is considered offensive; [or] 
          (4) Emit any dust, dirt or noxious gases which . . . cause[] any damage to 
          property, business or vegetation . . . .” 
 
Bylaws § 4.2. 
2
    See Bylaws § 1.3(D) for the origin of the term “substantial change in use of . . . land . . . .” 


                                                      Page 5 of 7
        The  undisputed  testimony  at  trial  established  that  the  Ackermans’  neighbors 

were sometimes unable to carry on normal conversations on their properties when the 

Ackerman motocross track was in use.  The noise was particularly offensive when there 

were  multiple  racers  using  the  track  and  when  the  racers  and  their  motocross  bikes 

became airborne.3  Ms. Livingston uses her home for regular music lessons, which were 

sometimes interrupted by the noise from the motocross track.   

        In  rendering  these  determinations,  we  do  not  (and  can  not)  preclude  a  later 

determination  that  a  future  application  could  be  approved  after‐the‐fact  for 

construction  and  use  of  the  Ackerman  motocross  track.    Appellants  here  make  a 

convincing  collateral  argument  that  the  Ackermans,  by  their  refusal  to  submit  an 

application  seeking  approval  of  their  track,  have  preempted  their  neighbors’ 

participation  in  the  review  process  of  their  changed  use.    In  any  review  process,  the 

neighbors  would  have  an  opportunity  to  voice  their  concerns,  and  the  Ackermans 

would have an opportunity to respond to those concerns.  Permit approval often results 

from  the  exchange  of  concerns  and  accommodations  in  the  municipal  review  process, 

but  cannot  occur  where,  as  here,  a  significant  creation  and  expansion  of  uses  occur 

without review. 

        In  light  of  the  findings  and  conclusions  here,  we  do  hereby  grant  Appellants’ 

appeal  and  reinstate  the  violation  determinations  announced  by  the  Fairfax  Zoning 

Administrator in his letter of September 30, 2004.  The Ackermans’ construction and use 

of  their  motocross  track  constitutes  a  substantial  change  in  the  use  of  their  residential 

property,  thereby  necessitating  their  application  and  receipt  of  a  zoning  permit.    We 




3
  The  video  admitted  into  evidence  via  CD  recording,  Appellants’  Ex.  2,  evidenced  that  the  motocross 
bikes frequently became airborne, usually for brief instances, while using the track. 


                                                   Page 6 of 7
further  conclude  that  the  Ackermans’  motocross  track,  as  presently  constructed  and 

used,4 violates the use performance standards in Bylaws § 4.2(2) and (4). 

         The  “deemed  approved”  determination  of  the  Fairfax  Development  Review 

Board  of  the  Ackermans’  appeal  of  the  Fairfax  Zoning  Administrator’s  notice  of 

violation is hereby VACATED.  As stated above, the Zoning Administrator’s September 

30, 2004 determination of violations is hereby REINSTATED. 


         Done at Berlin, Vermont this 12th day of May, 2006. 



                                                       __________________________________________ 
                                                             Thomas S. Durkin, Environmental Judge 




4
  When  a  property  owner  commences  land  development  without  a  permit,  they  afford  the  municipal 
panel  below,  or  this  Court  on  appeal,  with  a  curious  advantage:    we  are  not  left  to  speculate  on  what 
impacts the proposed structure or expansion of use will cause.  We have, in essence, a full scale model of 
what the applicant is proposing for development.   


                                                      Page 7 of 7